   Case 2:21-cv-10798-SJM-KGA ECF No. 1, PageID.1 Filed 04/09/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DETROIT VS EVERYBODY, LLC,

          Plaintiff,                           Civil Action No. 2:21-CV-10798
                                               Honorable
vs.

GOTHAM CITY ONLINE, LLC and
JONATHAN GARRISS,

               Defendants.

HERTZ SCHRAM PC
Attorneys for Plaintiff
Howard Hertz (P26653)
Joseph A. Bellanca (P71649)
Matthew J. Turchyn (P76482)
Michael Fluhler (P79692)
1760 S. Telegraph Road, Suite 300
Bloomfield Hills, MI 48302
(248) 335-5000
hhertz@hertzschram.com
jbellanca@hertzschram.com
mturchyn@hertzschram.com
mfluhler@hertzschram.com

                             COMPLAINT AND JURY DEMAND

           Plaintiff, Detroit Vs Everybody, LLC states the following for its Complaint

against Defendants, Gotham City Online, LLC and Jonathan Garriss:




{H0827418.2}
